.      .




                           NEW       GENERAL

                     33       EXAS




Honorable Grover Swift       Opinion No. C-707
County Attorney
Winkier County               Re:   Whether Article 1436-2,
P. 0. BOX 1015                     V.P.C., authorizes the
Kermit, Texas                      prosecution of a person,
                                   who is customarily en-
                                   gaged in the business
                                   of obtaining motor vehi-
                                   cles for scrap disposal,
                                   for failure upon demand
                                   by the State Highway De-
                                   partment to surrender to
                                   such Department certifi-
                                   cates of title to such
Dear Sir:                          motor vehicles.
         In your opinion request you state:
            "A supervisor of investigation for the
         Motor Vehicle Division has asked me to file
         charges against an individual for failure to
         turn over to the Department certificates of
         title which have been demanded by the Motor
         Vehicle Division on certain vehicles now on
         said individual's property.
            "This individual does not have the certi-
         ficates of title to these vehicles which were
         sold to him as junk. There is apparently no
         problem concerning said individual's turning
         over to the Motor Vehicl.eDivision the license
         plates which were on these vehicles.
            "I have questioned the authority to file
         charges in connection with his failure to
         turn over the certificates of title which
         have been demanded but which said individ-
         ual does not have in his possession for the
         following reasons, and I would like your
         opinion as to my position:
            "(1) Article 1436-1, Section 37, requires
         'That the owner last named in the certificate
         of title shall surrender such certificate to
                          -3413-
                                              .       .




Honorable Grover Swift, page 2 (C-707)


       the State Highway Department for cancella-
       tion when the motor vehicle to which such
       certificate of title has been issued is
       . . . junk, dismantled or destroyed or its
       motor number changed.'
           "(2) Article 1436-2 provides in part
        'That all certificates of title covering
        such motor vehicles obtained for scrap
        disposal, resale of 'partsor any other form
        of salvage, shall upon demand, be surren-
        dered to the State Highway Department for
        cancellation.'
          "From reading these two statutes I find
       no requirement that the purchaser of the
       vehicles sold for scrap disposal, etc.,
       as set out in 1.436-p be or is required
       to obtain from the seller a certificate
       of title for the automobile so purchased.
       On the contrary, Article 1436-1,  Section
       37, places the burden or requirement on
       the seller or person last named in the
       certificate to surrender such certificate
       to the State Highway Department and pro-
       vides a penalty for his failure to do so
       when such automobile is junk, dismantled
       or destroyed. Article 1436-l   does not
       refer to the sale of such automobile."
        Article 1436-2, Vernon's Penal Code, was passed
as House Bill 805, Acts 57th Legislature, Regular Ses-
sion, 1961, chapter 506, page 1118.  The caption to said
act provi~des:
           "An Act to require any person, asso-
        ciation of persons, corporate or other,
        who customarily engage in the business
        cf obtaining motor vehicles for purposes
        of scran. resale of Darts therefrom or
        salvage;     ,     .




Honorable Grover Swift, page 3 (C-707)


        The legislative intent to require the salvage
dealer to surrender both the license piates and the cer-
tificate of title upon demand is clearly set forth in
the caption. This intent is further shown by the lan-
guage of the act itself. Article 1436-2, Vernon's Pe-
nal Code, provides:
            "Any person, association of persons,
         corporate or other, who customarily en-




         the license-number and the-make and mo--
         tor number of the motor vehicle from which
         such plates were removed shall be main-
         tained on forms to be furnished by the
         State Highway Department. Upon demand
         the license plates and inventory lists
         shall be surrendered to the State Hiahwav




         way Department to furnish a signed receipt
         for the surrendered license plates and
         Certificates of Title. Any person vio-
         lating any provision of this Act shall
         be deemed guilty of a misdemeanor and upon
         conviction shall be fined not less than
         One Hundred Dollars ($100) nor more
         than One Thousand Dollars ($l,OOO), or
         by confinement in the county jail not less
         than ten (10) days nor more than one (1)
         year, or by both such fine and confinement."
        This Act, passed some 22 years after Article
X436-1, Vernon's Penal Code, makes no mention of "the
owner last named in the certificate of title". It
deas solely with persons engaged in the business of
salvage of automobiles and provides that they shall
immediately remove any unexpired license plates from
a motor vehicle obtained for scrap disposal or resale
                               -3415-
Honorable Grover Swift, page 4 (C-707)


ok?parts therefrom or any other form of salvage and to
place the license plates under lock and key. They shall
also make up an inventory list as required in said Arti-
tie. Said Article further provides that the certificate
o:ftitle covering such vehicles obtained (by the scrap
dealer) for these purposes shall, upon demand, be sur-
rendered to the State Highway Department for cancella-
tion. Fina!.ly,said Article provides that it is the
duty 0:'the State Highway Department to furnish a
signet1receipt for the surrendered license plates and
the certificate of title. If the legislature had in-
tended .iorthe license plates to be obtained from one
person and the certificate of title from another per-
son, they would have provided for receipts, not a re-
ceiat. Article 14~6-1 and Article 1416-2 are senarate
andLdistinct acts,-'
                   independent from each other. &See
ErrParte Harry Rubin, 362 S.W.2d 331, (1962), which on
rehearing held:
          "(6) We do not agree that Art. 1436-1,
       Sec. 37, which requires that the owner last
       named in the certificate o? title shall sur-
       render such certificate to the State High-
       way Department for cancellation when the
       motor vehicle to which such certificate of
       title has been issued I* * * junked, dis-
       mantled, destroyed, or its motor number
       changed + * scJ1provides a punishment for
       the same act for which a different punish-
       ment is provided in Art. 1436-2. The la-
       ter statute provides that ail certificates
       of title covering motor vehicles obtained
       for scrap disposal, resale of parts or any
       other form ofsaivage  shall u on demand
       be surrendered to the State M&-t-
       ment for cancellation. The former-requires
       the surrender by the owner last named therein
       of the certificate of title when the vehi-
       cle is junked, etc., whether obtained for
       such purpose or not, no demand for such
       surrender being required.
          "(7) If, however, the statutes do pro-
       vide a different punishment for the same
       act, this would not render Art. 1436-2,
       the later of the two statutes, invalid."



                             -3416-
         ,     -




Honorable Grover Swift, page 5 (C-707)


        It is the opinion of this office that a person,
association of persons, corporate or other, who custom-
arily engage in the business of obtaining'motor vehicles
for scrap disposal, resale of parts therefrom, or any
other form of salvage must, upon demand, surrender to
the State Highway Department both the license plates
and the certificate of title covering a motor vehicle
obtained for such purpose. This is true whether the
salvage dealer purchases the motor vehicle or, as in
your hypothetical situation, the motor vehicle is given
to the salvage dealer.

                                SUMMARY


                Under the provisions of Article 1436-2,
             Vernon's Penal Code, a salvage dealer must,
             upon demand, surrender to the State High-
             way Department the license plates and cer-
             tificate of title of a motor vehicle obtained
             for scrap disposal, resale of parts, or any
             other form of salvage.

                                   Very truly yours,
                                   WAGGONER CARR
                                   Attorney General


                                   By:
REO/er                                    Assistant Attorney General
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Lonny F. Zwiener
Sam Kelley
John Banks
W. 0. Shultz
APPROVED FOR THE ATTORNEY GENERAL
By: T. B. Wright




                                 -3417-